DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.

Status of Claims
	Claims 1 and 8 have been amended.  Claims 19-22 are newly added.  Claims 1-5 and 8-22 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds for rejection are set forth herein, necessitated by amendment.  The Examiner’s response to Applicant’s arguments is incorporated hereinbelow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (WO 99/08715, whereby US 6,509,004 is relied upon as equivalent) in view of Marsden (WO 99/08716), in further view of Mizuno (US 2004/0258755), Kocherlakota (US 2014/0142153) and Snowman (Lyophilization, Ch. 9, Handbook of Downstream Processing, 1997).
Henriksen teaches a process for preparation of a pharmaceutical composition comprising an aqueous dispersion of gas-containing vesicles comprising:

ii) lyophilizing a liquid dispersion of said gas-containing vesicles;
iii) reconstituting the lyophilized product of step (ii) with a sterile aqueous liquid dispersion of gas-containing vesicles; and 
iv) treating the aqueous dispersion product of step (i) or step (iii) or the lyophilized product of step (ii) to produce a substantially aggregate-free sterile aqueous dispersion of gas-containing vesicles (column 1).
In Example 1, a microbubble dispersion containing phosphatidyl serine stabilised perfluorobutane vesicles (prepared as described in Example 2(b) of WO-A-97/29783 (Nycomed), of 3 +/- 1 micron diameter (by volume) in a matrix of sucrose was diluted to a concentration of 1/2 and 1/4 using a sucrose solution of 92 mg/ml.  2 ml samples of the resulting dispersion were taken, to which CaCl-, MgCl2 or FeCl2 were added using 0.5 mM stock solutions. The final concentrations of the ions were 0.01-0.1 µM in increments of 0.01. With FeCl2, additional concentrations of 0.12, 0.15 and 0.17 µM were tested to achieve agglomeration at the highest lipid concentration. pH in the final dilutions were typically 6.2. The vials were evaluated visually to determine whether or not any agglomerates were present immediately after addition of ions and after approximately 2 and 20 hours.  See also Example 2, describing a lyophilizate containing the phosphatidylserine encapsulated perfluorobutane vesicles (column 6-7).
Kits comprising a sealed vial of lyophilizate of Example 1 are taught, including sterile water for reconstitution are also taught (column 7).

Accordingly, Henriksen teaches a process according instant steps i) – iii) such as providing microbubbles comprising the claimed components, claimed particle size, and claimed sucrose concentration, but does not specifically teach a holding time period of less than 5 minutes after dispensing and placing on pre-cooled shelves prior to lyophilization.
Marsden teaches a process for preparation of a fluorocarbon-containing lyophilized contrast agent (abstract), including the steps of i) generating a dispersion of gas microbubbles in an aqueous medium containing a membrane-forming lipid; ii) lyophilizing the thus-obtained lipid-stabilized gas dispersion to yield a dried lipid-containing product; and iii) reconstituting the dried product in an injectable aqueous carrier liquid (page 15).
Dispersions in step i) may be subjected to one or more washing steps prior to lyophilization step ii).  Microbubbles may be separated using techniques such as flotation or centrifugation.  The resulting size distribution is substantially retained after lyophilization (page 16-17).
In order to obtain a homogenous product in step ii) it is preferred that the dispersion from step i) is frozen as quickly as possible, for example using a cooling medium such as liquid nitrogen. 
Size-fractionated microbubble dispersions may be prepared wherein at least 90% of the microbubbles have sizes within a 2 µm range, the microbubbles preferably having a volume mean diameter within the range 2-5 µm. (page 17).   
hydrogenated egg phosphatidylserine and perfluorobutane were washed and the infranatant was replaced with 10% w/w sucrose.  2 mL portions of the resulting dispersion were divided between 10 mL flat-bottomed vials designed for lyophilization, and the vials were cooled to -47 C and lyophilized for 48 hours, giving a white fluffy solid substance.  The vials were transferred to a vacuum chamber, and air was removed by vacuum pump and replaced with perfluoro-n-butane gas.  Prior to use, water was added and the vials were gently hand-shaken for several seconds, giving microbubble dispersions suitable as ultrasound contrast agents (page 28).  Example 2b teaches centrifugation.
Hendriksen and Marsden do not specifically recite that the plurality of vials are loaded on pre-cooled freeze-dryer shelves within a holding time of less than five minutes after dispensing the solution into vials.
Mizuno teaches a lyophilized formulation including dissolving, water content adjustment, quickly freezing and freeze-drying steps (paragraph 0001 and 34-38).   In paragraph 0143, a Filling Step is performed as a predetermined amount of the sterilized solution is filled in a vial. In Freezing Step (5), the shelf temperature of a lyophilizer is set to a temperature not higher than the freezing temperature of the solution and the vial is placed thereon to allow for freezing. Alternatively, the temperature is set to a temperature not lower than the freezing temperature of the solution and the vial is placed thereon and frozen by lowering the temperature to a freezing temperature of the solution at a predetermined cooling rate. The steps (4) and (5) are preferably performed under the condition of preventing moisture absorption. The freezing is preferably done quickly. In the present specification, by "freezing is done quickly" is meant that the solution is frozen within 20 minutes. However, freezing is more preferably done within 15 minutes, further within 10 minutes, particularly preferably within 2-10 minutes (paragraph 0143-6).  A precooled shelf temperature of -40 C is exemplified (paragraph 0159).
Kocherlakota teaches bendamustine formulations including lyophilization.  Covered vials are loaded onto lyophilizer pre-cooled shelves maintained at -35 C. The vials are loaded immediately after filling and if any vial is not loaded in the lyophilizer within 20 minutes after filling, then the vial is discarded (paragraph 0095).
Hendriksen and Marsden do not specifically recite repeating steps iii) and iv) with a separate set of vials prior to freeze-drying, such as instantly claimed step v).
Snowman teaches that many labile, heat-sensitive products are stabilized by drying.  Lyophilization, also called freeze-drying, avoids most of the problems of liquid-phase drying. A simple definition of lyophilization is that it is a means of drying, achieved by freezing the wet substance and causing the ice to sublime directly to vapor by exposing it to a low partial pressure of water vapor. Constituents of the material are kept immobilized during sublimation drying by the ice crystals. The shape of the dry substance is broadly the same as that of the frozen, wet substance and migration to the surface to form a skin is reduced. Since drying takes place at a low temperature, damage is minimized and volatile components are retained. Lyophilization is favored for parenteral products because the wet material can be sterile-filtered just before it is filled into final containers, reducing particulate and bacterial contamination (page 203).  
If the product is unstable and must be frozen within a short time of being filled into its container, the system of 'constant-height loading' is used. Product Product is placed onto the pre-cooled shelves as soon as a tray load or shelf load has accumulated from the filling line (page 215).
It would have been obvious to one of ordinary skill in the art at the time of the invention to minimize the holding period time prior to the lyophilization steps in the methods of Henriksen and Marsden.  One would have been motivated to do so, with a reasonable expectation of success, because Marsden specifically teaches that In order to obtain a homogenous product in step ii) it is preferred that the dispersion from step i) is frozen as quickly as possible.  As such, one would have desired to perform the lyophilization directly after preparing the microbubble dispersion and transferring the lyophlization vials prior to lyophilization in order to prepare a homogenous product.  For example, one would have been motivated to perform freezing within the claimed time period, such as by placing on pre-cooled shelves of a lyophilizer within 2 minutes because Mizuno teaches that "freezing is done quickly" is meant that the solution is frozen within 20 minutes, particularly preferably within 2-10 minutes, and can be done by placing on pre-cooled shelves of a lyophilizer.  Kocherlakota is included to show that it is known was known in the art to load vials immediately after filling onto pre-cooled shelves, any vial not loaded in the lyophilizer within 20 minutes is discarded.
With regard to the limitation dispensing an aliquot of the composition into a plurality of vials in parallel, including repeating steps iii) and iv) with a second set of vials, it would have been obvious to one of ordinary skill in the art to scale up the process of Henriksen and Marsden for commercial development.  See MPEP 2144.04 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).  
With regard to the limitation wherein steps iii) and iv) are repeated with a second set of vials it is known from Snowman that when products to be lyophilized are unstable, tray loads or shelf loads of product are to be placed on pre-cooled shelves as soon as accumulated from the filling line.
Further, with regard to the limitation wherein at least a portion of the removed microbubbles have a size below 2 micron and/or a size above 4 micron, and the resulting suspension has a median size of microbubbles in the range of 2-5 micron, it is noted that Marsden teaches that size-fractionated microbubble dispersions may be prepared wherein at least 90% of the microbubbles have sizes within a 2 µm range, the microbubbles preferably having a volume mean diameter within the range 2-5 µm. (page 17).   Accordingly, it would have been obvious to perform size fractioning step in which microbubbles of the claimed size are selected, especially as Henricksen teaches 2 to 5 µm as particularly preferred microbubble size.
one or more containers for lyophilizable precursor materials, means for admitting fluorocarbon gas to said chamber, means for effecting sealing closure of said container(s), means for applying an overpressure of atmospheric gas to said chamber, and a condensation vessel connectable to said chamber and adapted to receive and condense fluorocarbon gas remaining in said chamber after closure of said container(s).  Accordingly, it would have been expected that the vials would be processed together / at the same time.
With regard to newly added claims 19-20, Mizuno’s teaching that freezing is done quickly, particularly preferably within 2-10 minutes includes two minutes, which is within the claimed holding time.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (WO 99/08715, whereby US 6,509,004 is relied upon as equivalent) in view of Marsden (WO 99/08716), in further view of Mizuno (US 2004/0258755), Kocherlakota, Snowman (Lyophilization, Ch. 9, Handbook of Downstream Processing, 1997) and 
Pantheon Sterile Dose Form Capabilities (https://www.pharmoutsourcing.com/Media/30/Document/PATH0209R0%20Sterile%20Dose%20Form%20Capabilities%20Sell%20Sheet.pdf, published 9/11).

Pantheon Sterile Dose Form Capabilities teaches that Pantheon offers sterile manufacturing centers of excellence, including an extensive range of component formats, and the ability to get sterile dose forms needed to market fast.  LyoVials, Stoppers and Caps are offered for in a variety of vial sizes for development and commercial scale.  Batch sizes include 30,000, 35,000, etc.
It would have been obvious to scale up the process of Henriksen and Marsden for commercial development, including steps directed to freeze-drying.  See MPEP 2144.04 IV, A related to changes in size/proportion.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).  One would have had a reasonable expectation of success in doing so because Pantheon shows that sterile manufacturing centers of excellence are available, including an extensive range of component formats, and the ability to get sterile dose forms needed to market fast, as well as batch size for lyophilization within the claimed range for development and commercial scale.  

Response to arguments
Applicant argues that the present inventors found that quick loading of the filled vials into the pre-cooled freeze-dryer in step (iv) allowed the loading to be repeated in step (v) until a batch of desired size could be freeze-dried together in step(vi), while maintaining vial-to-vial uniformity and good yield.  Applicant asserts that Henriksen describes making microbubble contrast agents at laboratory scale. Applicant argues that the focus of Henriksen was on preventing agglomeration of microbubbles in a laboratory scale process. As such, Henriksen suggested that a vial should be frozen as soon as possible after being filled, then loaded into the freeze-drier.  Applicant asserts that the present claims solve a different problem, which is the non-uniformity and yield-loss that can arise in the production of batch production of perfluorobutane microbubbles. Moreover, by specifying a minimum holding time Henricksen and any other reference suggesting minimizing the time to freezing teaches away from the present invention. Instead of freezing each vial as soon as it is filled, the present invention involves "loading the plurality of vials in parallel onto one or more pre-cooled freeze-dryer shelves within a holding time period that is controlled such that it falls within a time range of less than 5 minutes after the dispensing of step (iii) is complete." The present inventors discovered that several vials could be filled thereby avoiding the immediate freezing of Henriksen, and that those vials could be staged within the freeze-dryer until the freeze-drying of an entire batch is performed. Doing so unexpectedly resulted in good product uniformity, citing Figure 2.  

Applicant argues that Mizuno describes freeze drying a single vial.  Mizuno, H146 ("The shelf temperature of a lyophilizer is set to a temperature not higher than the freezing temperature of the Solution and the Vial is placed thereon to allow for freezing.").  Moreover, Mizuno teaches varying the freezing temperature in order that the "freezing is done quickly." Mizuno, H284. Mizuno's teaching is irrelevant to the claimed "holding time" as defined by filling to freezing time since this reference is concerned with what happens to its product during the freezing process itself.
Applicant argues that Sugarman discloses how to accelerate freezing using "constant height loading," in which product is placed onto the pre-cooled shelves as soon as a tray to load or shelf load has accumulated from the filling line. Sugarman, p. 215. Sugarman is a general teaching of how lyophilization machines work, and does not discuss the concept of "holding time" as defined from filling to freezing. In fact, the holding time before being transferred onto the shelves is not disclosed in Sugarman. Instead, Sugarman is directed to typical batch processing and in the context of the claims would describe what happens after a entire batch is filled.
New claims 19-20 further distinguish the claims over earlier teachings by requiring timeframes for pre-filling not taught by Henricksen or Omtveit. Assuming this takes 3 minutes or 5 minutes to complete, means that on average the vials are filled at a rate of 2.6-4.3 seconds per vial. While filling machines will vary in their filling speed (and the claim is not limited in this respect), filling takes some amount of time. Under the currently claimed holding time minimum of 1 minute in claim 19, this means that the 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is acknowledged that Henriksen is directed to a laboratory scale preparation of microbubbles and does not teach loading pre-cooled shelves of a lyophilizer within a hold time of five minutes.  However, it is respectfully submitted that one of ordinary skill in the art would have been motivated to scale up the process for commercialization, see MPEP 2144.04.  Since it is known from Henriksen that rapid freezing after filling the vial is desirable, one would have been motivated upon scale up of the preparation and lyophilization process to place the product onto pre-cooled shelves as soon as accumulated from the filling line as taught by Snowman.
If the product is unstable and must be frozen within a short time of being filled into its container, the system of 'constant-height loading' is used. Product support shelves are lowered to the bottom of the drying chamber, then lifted one by one to a position in line with a small subdoor at the height of the filling machine conveyor as shown in Figure 9.10. Product is placed onto the pre-cooled shelves as soon as a tray load or shelf load has accumulated from the filling line (page 215).

Kocherlakota is also included to show that vials are loaded immediately after filling onto pre-cooled shelves and that if any vial is not loaded in the lyophilizer within 20 minutes after filling, then the vial is discarded (paragraph 0095).
	While Marsden did not specifically identify the time period defined by “as quickly as possible,” it is known from Mizuno that in the context of freezing a sample prior to lyophlization, “freezing is done quickly” is particularly preferred to be within 2-10 
With regard to the arguments directed to unexpectedly good product uniformity upon freezing within five minutes, citing Figure 2, it is respectfully submitted that the observed results are not necessarily unexpected, as Omtveit teaches in order to obtain a homogenous product in step ii) it is preferred that the dispersion from step i) is frozen as quickly as possible.  Homogeneity is considered to be consistent with uniformity.  Further, one would have been motivated to perform rapid freezing (i.e. by minimizing loading time prior to placement on pre-cooled shelves in a scaled up procedure) so in order to minimize aggregation, as taught by both Marsden and Mizuno. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).  In the instant case, the fact that Applicant has identified another advantage, i.e. microbubble concentration, for the claimed hold time 

Claims 1-5, 8-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (WO 99/08715, whereby US 6,509,004 is relied upon as equivalent) in view of Marsden (WO 99/08716), in further view of Mizuno (US 2004/0258755), Kocherlakota (US 2004/0258755), Snowman (Lyophilization, Ch. 9, Handbook of Downstream Processing, 1997) and Rambhatla et al. (AAPS PharmSciTech, 2004, 5(4), Article 58, p. 1-9).
Henriksen teaches a process for preparation of a pharmaceutical composition comprising an aqueous dispersion of gas-containing vesicles comprising:
i) generating a liquid dispersion of a gas-containing vesicles from a mixture comprising an amphiphilic membrane forming material;
ii) lyophilizing a liquid dispersion of said gas-containing vesicles;
iii) reconstituting the lyophilized product of step (ii) with a sterile aqueous liquid dispersion of gas-containing vesicles; and 
iv) treating the aqueous dispersion product of step (i) or step (iii) or the lyophilized product of step (ii) to produce a substantially aggregate-free sterile aqueous dispersion of gas-containing vesicles (column 1).
In Example 1, a microbubble dispersion containing phosphatidyl serine stabilised perfluorobutane vesicles (prepared as described in Example 2(b) of WO-A-2 or FeCl2 were added using 0.5 mM stock solutions. The final concentrations of the ions were 0.01-0.1 µM in increments of 0.01. With FeCl2, additional concentrations of 0.12, 0.15 and 0.17 µM were tested to achieve agglomeration at the highest lipid concentration. pH in the final dilutions were typically 6.2. The vials were evaluated visually to determine whether or not any agglomerates were present immediately after addition of ions and after approximately 2 and 20 hours.  See also Example 2, describing a lyophilizate containing the phosphatidylserine encapsulated perfluorobutane vesicles (column 6-7).
Kits comprising a sealed vial of lyophilizate of Example 1 are taught, including sterile water for reconstitution are also taught (column 7).
Total molar concentration of non-chelated Al, Ba, Ca, Mg and Zn is less than 100 µM (column 4).
Accordingly, Henriksen teaches a process according instant steps i) – iii) such as providing microbubbles comprising the claimed components, claimed particle size, and claimed sucrose concentration, but does not specifically teach a holding time period of less than 5 minutes after dispensing and placing on pre-cooled shelves prior to lyophilization.
Marsden teaches a process for preparation of a fluorocarbon-containing lyophilized contrast agent (abstract), including the steps of i) generating a dispersion of gas microbubbles in an aqueous medium containing a membrane-forming lipid; ii) lyophilizing the thus-obtained lipid-stabilized gas dispersion to yield a dried lipid-
Dispersions in step i) may be subjected to one or more washing steps prior to lyophilization step ii).  Microbubbles may be separated using techniques such as flotation or centrifugation.  The resulting size distribution is substantially retained after lyophilization (page 16-17).
In order to obtain a homogenous product in step ii) it is preferred that the dispersion from step i) is frozen as quickly as possible, for example using a cooling medium such as liquid nitrogen. 
Size-fractionated microbubble dispersions may be prepared wherein at least 90% of the microbubbles have sizes within a 2 µm range, the microbubbles preferably having a volume mean diameter within the range 2-5 µm. (page 17).   
In Example 2, a microbubble dispersion comprising hydrogenated egg phosphatidylserine and perfluorobutane were washed and the infranatant was replaced with 10% w/w sucrose.  2 mL portions of the resulting dispersion were divided between 10 mL flat-bottomed vials designed for lyophilization, and the vials were cooled to -47 C and lyophilized for 48 hours, giving a white fluffy solid substance.  The vials were transferred to a vacuum chamber, and air was removed by vacuum pump and replaced with perfluoro-n-butane gas.  Prior to use, water was added and the vials were gently hand-shaken for several seconds, giving microbubble dispersions suitable as ultrasound contrast agents (page 28).  Example 2b teaches centrifugation.

Mizuno teaches a lyophilized formulation including dissolving, water content adjustment, quickly freezing and freeze-drying steps (paragraph 0001 and 34-38).   In paragraph 0143, a Filling Step is performed as a predetermined amount of the sterilized solution is filled in a vial. In Freezing Step (5), the shelf temperature of a lyophilizer is set to a temperature not higher than the freezing temperature of the solution and the vial is placed thereon to allow for freezing. Alternatively, the temperature is set to a temperature not lower than the freezing temperature of the solution and the vial is placed thereon and frozen by lowering the temperature to a freezing temperature of the solution at a predetermined cooling rate. The steps (4) and (5) are preferably performed under the condition of preventing moisture absorption. The freezing is preferably done quickly. In the present specification, by "freezing is done quickly" is meant that the solution is frozen within 20 minutes. However, freezing is more preferably done within 15 minutes, further within 10 minutes, particularly preferably within 2-10 minutes (paragraph 0143-6).  A precooled shelf temperature of -40 C is exemplified (paragraph 0159).
Kocherlakota teaches bendamustine formulations including lyophilization.  Covered vials are loaded onto lyophilizer pre-cooled shelves maintained at -35 C. The vials are loaded immediately after filling and if any vial is not loaded in the lyophilizer within 20 minutes after filling, then the vial is discarded (paragraph 0095).

Snowman teaches that many labile, heat-sensitive products are stabilized by drying.  Lyophilization, also called freeze-drying, avoids most of the problems of liquid-phase drying. A simple definition of lyophilization is that it is a means of drying, achieved by freezing the wet substance and causing the ice to sublime directly to vapor by exposing it to a low partial pressure of water vapor. Constituents of the material are kept immobilized during sublimation drying by the ice crystals. The shape of the dry substance is broadly the same as that of the frozen, wet substance and migration to the surface to form a skin is reduced. Since drying takes place at a low temperature, damage is minimized and volatile components are retained. Lyophilization is favored for parenteral products because the wet material can be sterile-filtered just before it is filled into final containers, reducing particulate and bacterial contamination (page 203).  
If the product is unstable and must be frozen within a short time of being filled into its container, the system of 'constant-height loading' is used. Product support shelves are lowered to the bottom of the drying chamber, then lifted one by one to a position in line with a small subdoor at the height of the filling machine conveyor as shown in Figure 9.10. Product is placed onto the pre-cooled shelves as soon as a tray load or shelf load has accumulated from the filling line (page 215).
The rejection over Henriksen, Marsden, Mizuno, Kocherlakota and Snowman is applied as above.  With regard to claims 21 and 22, Henriksen does not specifically teach production of a plurality of vials, such as a batch size of 70 or 130-140 vials.

The ice fog technique was used to nucleate samples at a selected temperature. The procedure involved lowering the shelf temperature and cooling the samples to the desired temperature of nucleation. Next, a flow of nitrogen gas was introduced into the chamber at a regulated pressure of 10 psig. The nitrogen gas at elevated pressure was circulated through copper coils immersed in liquid nitrogen before it entered the chamber. As cold nitrogen gas enters the humid chamber under pressure, ice crystals form and enter the vials due to the slight increase in pressure, resulting in the nucleation of the solution at the desired temperature. The temperature of the nitrogen gas at the entrance to the chamber was less than –40°C. Only 1 shelf containing ~100 vials was used for this study. Using the ice fog technique, nucleation was attempted at 3 different temperatures ranging from the highest temperature of –1°C (lowest degree of supercooling) to as low a temperature as possible (≈ –10°C, highest degree of supercooling) (page 3).  The impact of the degree of supercooling on the product resistance cannot be ignored during scale up. Differences in the degree of supercooling between laboratory and manufacturing may lead to significant variations in drying time and to product collapse. The present study emphasizes the importance of this scale-up issue and suggests that a correlation between the product resistance and the specific 
It would have been obvious to scale up the process of Henriksen and Marsden for commercial development, including steps directed to freeze-drying.  See MPEP 2144.04 IV, A related to changes in size/proportion.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).  One would have been motivated to provide a number on the order of approximately 100 vials, such as in instant claims 21-22, with a reasonable expectation of success, because Rambhatla teaches the use of 100 vials including for investigation of the effect of the ice nucleation temperature on the primary drying process, and for optimization for commercial scale up.  One of ordinary skill in the art would have found it obvious to optimize the number of vials based on routine experimentation such as volume of product needed for scale up procedures.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618